Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because the reference signs should be placed between parentheses.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 3 is objected to because of the following informalities: Pg. 1, line 17 states "which output oscillation signals" and is dependent on claims 2 and 1, but it is unclear whether this is referring to the "oscillation signal" in Pg. 1, line 7 or separate/different singular oscillation signals or multiple oscillation signals at once. Clarification is needed. 
Examiner will interpret "which output oscillation signals" in claim 3 as "which output the oscillation signal" (referencing the single oscillation signal in claim 1) and will examine as such. 

Claim 6 is objected to because of the following informalities: Pg. 2, line 8 states "the steps" but there is no prior reference to "steps". Therefore, "the steps" in claim 6 lacks antecedent basis.  Appropriate correction is required.
Examiner will interpret "the steps" as "steps" and will examine as such.



AIA  Considerations for Claim Rejections under 35 USC§ 103 and 35 USC§ 102
	In the event the determination of the status of the application as subject to AIA  35
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any
correction of the statutory basis for the rejection will not be considered a new ground of
rejection if the prior art relied upon, and the rationale supporting the rejection, would be
the same under either status.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3 and 5-6 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Burpee et al., US 3810172 (hereinafter Burpee).

Claim 1 (Original):
	Burpee teaches a detection device comprising: 
an antenna configured to emit a radio wave at the resonance frequency to the electronic circuit device (Burpee in Col. 3, lines 1-3 states the “system includes ... a transmitting antenna or loop 13” for emitting a radio wave; Burpee in Col. 3, lines 46-47 states “energy is radiated at … frequency f2” and Col. 3, lines 63-65 states that “the target 10 is … resonant at frequency f2”, therefore Burpee teaches emitting a radio wave at the resonance frequency to the electronic circuit device/target); 
an oscillation unit configured to output an oscillation signal at the resonance frequency to the antenna (Burpee in Col. 3, lines 1-3 states that the system includes “a signal generator 11 coupled by a transmission line 12 to a transmitting antenna or loop 13” which means that an oscillation unit/signal generator supplies the signal to the antenna and Burpee describes that the signal is at the resonance frequency as stated earlier); 
a resonance detection unit configured to detect a resonant state occurring between the antenna and the electronic circuit device (Burpee in Fig. 2 and Col. 4, lines 27-30 describes a detector 22 and a “Detector Sampled” curve where detection of resonance is based on a threshold, in this case, a sampled signal is not in a resonant state and does not meet threshold T, but another sampled signal is in a resonant state and meets threshold T, therefore Burpee teaches a resonance detector that includes detection of a resonant state between the antenna and the electronic circuit device/target); 
and a determination unit configured to determine existence of the electronic circuit device based on the resonant state detected by the resonance detection unit (Burpee in Fig. 1 and the Abstract describes a resonance detector 22 that “is sensitive to continued presence of … resonant ringing of a target in the field”; Burpee in Fig. 2 and Col. 4, lines 29-32 describes activating an alarm when a sampled signal from the detector is in resonant state/exceeds a threshold; Burpee in Col. 2, lines 9-10 states that the “receiver circuit includes a detector and an alarm”, therefore Burpee teaches a receiver circuit that anticipates a determination unit configured to determine existence of the electronic circuit device/target based on the resonant state detected by the resonance detection unit/detector).

Claim 2 (Original):
	Burpee teaches the detection device according to claim 1 (Burpee as previously discussed in the analysis of claim 1), wherein, 
the oscillation unit includes a frequency changing unit which is configured to change the resonance frequency (Burpee in Col. 4, lines 50-52 describes selecting “n frequencies to be transmitted” and energizing “the appropriate oscillator” which means that Burpee teaches a frequency changing unit; Burpee in Col. 8, lines 54-56 states “employing a step or frequency approach allowing for variation in the actual resonant frequency” which means that the resonance frequency is changed).

Claim 3 (Original):
	Burpee teaches the detection device according to claim 2 (Burpee as previously discussed in the analysis of claim 2), wherein, 
the frequency changing unit includes: single oscillation units which output the oscillation signal at different resonance frequencies (Burpee in Fig. 3 and Col. 5, lines 14-16 describes that the “generator includes … a number of crystal oscillators 34, two of which are shown” which means that there is a plurality of single oscillation units; Burpee in Col. 8, lines 54-56 discusses outputting different resonance frequencies as previously discussed in the analysis for claim 2); 
and a connection switching unit which switches connection between the antenna and the single oscillation units (Burpee in Fig. 3 and Col. 5, lines 38-43 describes using a sequence/stepping switch 52 “for selecting each of the frequencies of those that are used in the system” and providing “the enabling signals to each of the oscillators 34 shown in FIG. 3” which means that a connection between single oscillator units and the antenna is switched).

Claim 5 (Original):
	Burpee teaches the detection device according to claim 1 (Burpee as previously discussed in the analysis of claim 1), wherein, 
the antenna includes an opening portion which allows a person with the electronic circuit device to pass through (Burpee in Fig. 5 and Col. 6, lines 8-9 describes that “a single loop 13-15 provides the function of transmitting and receiving” which means that a loop, which naturally has an opening in the center, can be used as a transmitting and receiving antenna; Burpee in Col. 12, lines 14-16 states that the “transmitter and receiver are coupled to a portal area while monitoring the passage of an instrumented token through said portal”; Burpee in Col. 5, lines 1-2 states that “the detection system is designed to detect the passage of a token through a portal carried by a human”, therefore Burpee anticipates an antenna that can include an opening/loop/portal that allows a person with the electronic circuit device/target to pass through).

Claim 6 (Original):
	Burpee teaches a detection method comprising steps of: 
outputting an oscillation signal at the resonance frequency to an antenna which is provided to emit a radio wave to the electronic circuit device (Burpee as previously discussed in the analysis of claim 1); 
and detecting the electronic circuit device based on a resonant state occurring between the antenna and the electronic circuit device (Burpee as previously discussed in the analysis of claim 1).

Claim 6 is a method performed by the device mentioned in the analysis of claim 1, therefore claim 6 is similarly rejected to as claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Burpee, and further in view of Reynolds, US 10461783 (hereinafter Reynolds).

Claim 4 (Original):
	Burpee teaches the detection device according to claim 1, wherein, 
the oscillation unit includes: an oscillator which is configured to output the oscillation signal (Burpee as previously discussed in the analysis of claim 1)
 … and a resonant state determination unit which is configured to determine existence of the resonant state (Burpee as previously discussed in the analysis of claim 1).

	Burpee is silent concerning an amplifier comprising “a field effect transistor which includes a base terminal into which the oscillation signal is input from the oscillator and a drain terminal connected to the antenna, and is configured to control a current of the oscillation signal running in the antenna by controlling a current between the drain terminal and a source terminal in accordance with a gate voltage of the oscillation signal which is input into the base terminal, and the resonance detection unit includes: a gate voltage detection unit which is configured to detect the gate voltage of the oscillation signal which is input into the base terminal; and ... to determine existence of the resonant state based on the gate voltage detected in the gate voltage detection unit.” 

	Reynolds teaches a radio frequency communication circuit with a power amplifier that includes:
a field effect transistor which includes a base terminal into which the oscillation signal is input from the oscillator (Reynolds in Col. 9, lines 1-2 states that the radio frequency device includes “a radio frequency oscillator in electrical communication with a gate terminal of the transistor”) 
and a drain terminal connected to the antenna (Reynolds in Fig. 6 shows that the drain of transistor 607 is connected to an antenna 605), 
and is configured to control a current of the oscillation signal running in the antenna by controlling a current between the drain terminal and a source terminal in accordance with a gate voltage of the oscillation signal which is input into the base terminal (Reynolds in Fig. 1 and Col. 4, lines 3-5 and lines 12-13 describes that “the power amplifier 103 may be comprised of a common source Class-C power amplifier implemented by a field effect transistor” and that the “output of the power amplifier 103 drives an antenna 104” which means that the oscillating signal is amplified and then fed to the antenna). The examiner takes official notice that it is known to a person having ordinary skill in the art before the effective filing date of the claimed invention, that altering a gate voltage of a common source transistor affects the current between a source and drain of the transistor. Therefore, it would have been obvious in Burpee before the effective filing date of the claimed invention to use the amplifier disclosed by Reynolds with the expected result of amplifying the signal to the antenna.
and the resonance detection unit includes: a gate voltage detection unit which is configured to detect the gate voltage of the oscillation signal which is input into the base terminal; and ... to determine existence of the resonant state based on the gate voltage detected in the gate voltage detection unit. Burpee discloses a resonant state detector (Burpee as previously discussed in the analysis of claim 1), but is silent concerning detecting a gate voltage to determine existence of a resonant state. The presence of a resonant device/target would change the inductive load on the resonance detector and cause variation in the oscillation signal that is being transmitted from the drain of the transistor to the antenna. Since the signal at the drain terminal is affected, the current between the drain and source is also affected. This would cause variations in the oscillation signal at the gate terminal and result in variations to the gate voltage. Therefore, it would have been obvious in Burpee before the effective filing date of the claimed invention to incorporate a gate voltage detector to further determine the existence of a resonant state since the voltage at the gate of the transistor is affected by a changing load caused by a resonant device/target.

Burpee discloses the use of a power amplifier (Burpee in Fig. 3 and Col. 5, lines 22-23 mentions using a power amplifier 40) but does not explicitly state the use of a transistor for the amplifier. Reynolds teaches a power amplifier using a transistor (Reynolds in Fig. 6 and Col. 7, lines 17-18 describes a power amplifier 603). Therefore, it would have been obvious in Burpee before the effective filing date of the claimed invention to incorporate the power amplifier as disclosed by Reynolds since the amplifier produces the same expected result of amplifying the oscillation signal.

	Burpee and Reynolds are considered analogous to the claimed invention since both pertain to a radio frequency communication device. The method of using a transistor-based amplifier was within the ordinary ability of one of ordinary skill in the art before the effective filing date of the claimed invention based on the teachings of Reynolds.

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Burpee and Reynolds to obtain the invention:
“The detection device according to claim 1, wherein, the oscillation unit includes: an oscillator which is configured to output the oscillation signal; … and a resonant state determination unit…”

The combined art of Burpee and Reynolds further teach,
“… and a field effect transistor which includes a base terminal into which the oscillation signal is input from the oscillator and a drain terminal connected to the antenna, and is configured to control a current of the oscillation signal running in the antenna by controlling a current between the drain terminal and a source terminal in accordance with a gate voltage of the oscillation signal which is input into the base terminal, and the resonance detection unit includes: a gate voltage detection unit which is configured to detect the gate voltage of the oscillation signal which is input into the base terminal; and … to determine existence of the resonant state based on the gate voltage detected in the gate voltage detection unit.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M BUI whose telephone number is (571)272-2763. The examiner can normally be reached Monday - Thursday, 8:30 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES M BUI/Examiner, Art Unit 2857

/ANDREW SCHECHTER/Supervisory Patent Examiner, Art Unit 2857